Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowable because the prior arts fail to teach or suggest a power source switching circuit comprising a switch connected to the signal input terminal via a first resistor element and configured to fix a potential of the signal input terminal at a predetermined potential by adopting an ON state in case which the selection signal is not input; and a switch control circuit configured to perform control to place the switch in an OFF state based on a state signal indicating an operational state of a circuit that operates when supplied with power from the power source selected according to the selection signal in a case in which a potential of the selection signal is different from the predetermined potential, and to perform control to place the switch in the ON state in case in which the selection signal is not input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QUAN TRA/
Primary Examiner
Art Unit 2842